—In a divorce action, the defendant husband appeals, as limited by his brief, from stated portions of an order of the Supreme Court, Nassau County (Brucia, J.), dated December 17, 1984, which, inter alia, granted the plaintiff wife’s motion for an upward modification of a prior order of the same court (Christ, J), granting a pendente lite award of maintenance of $175 per week, to the extent of increasing the same to $225 per week and granted the plaintiff wife exclusive possession of the second home owned by the parties in Ithaca, New York.
Order affirmed, insofar as appealed from, with costs.
The general rule is that a Justice should not modify or overrule an order of a fellow Justice of coordinate jurisdiction (see, 1 Carmody-Wait 2d, NY Prac §§ 2:64-2:67; CPLR 2221). However, in the case at bar, there was a true change in circumstances warranting modification and under the facts of this case, we find no reason to disturb the determination (see, 1 Carmody-Wait 2d, NY Prac § 2:68). Mollen, P. J., Gibbons, Brown, Niehoff and Fiber, JJ., concur.